SECURITY AGREEMENT
 
This Security Agreement (this “Agreement”) is made as of the _____ day of
November, 2008, by and between Organic To Go Food Corporation, a Delaware
corporation (the “Company” or the “Securing Party”), and W.Health L.P., a
limited partnership organized under the laws of the Bahamas (the “Secured
Party”).
 
RECITALS
 

 
A.
The Securing Party and the Secured Party are parties to a Note Purchase
Agreement, dated November [__], 2008 (the “Purchase Agreement”), pursuant to
which the Secured Party shall purchase the Note (as defined in the Purchase
Agreement); and

 

 
B.
The Securing Party and the Secured Party are also parties to a Note and Warrant
Purchase Agreement, dated June 1, 2008 (the “Note and Warrant Purchase
Agreement”), pursuant to which the Secured Party has agreed to purchase one or
more convertible promissory notes in the aggregate principal amount of up to
$10,000,000 (the “Previous Notes” and together with the Note, the “Notes”); and

 

 
C.
The parties intend that the Securing Party’s obligations to repay the Notes
(whether now owned or hereafter purchased by the Secured Party) and any other
obligation in favor of Secured Party arising under the Purchase Agreement, the
Note and Warrant Purchase Agreement and the Notes be secured by all of the
tangible and intangible assets of the Securing Party, and shall be governed by
the terms and conditions of this Agreement.

 
AGREEMENT
 
In consideration of the purchase of the Notes by the Secured Party and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1. Grant of Security Interest. 
 
(a) To secure the Securing Party’s full and timely performance of the
Obligations, the Securing Party hereby grants to the Secured Party a continuing
Lien on and security interest (the “Security Interest”) in, all of the Securing
Party’s right, title and interest in and to all of its personal property and
assets (both tangible and intangible), including, without limitation, the
following, whether now owned or hereafter acquired and wherever located: (a) all
Receivables; (b) all Equipment; (c) all Fixtures; (d) all General Intangibles;
(e) all Inventory; (f) all Investment Property; (g) all Deposit Accounts; (h)
all Cash; (i) all other Goods of the Securing Party; (j) all Intellectual
Property; and (k) all Proceeds of each of the foregoing and all accessions to,
and replacements for, each of the foregoing (collectively, the “Collateral”).
 
Notwithstanding the foregoing, the grant, assignment and transfer of a Security
Interest as provided herein shall not extend to, and the term “Collateral” shall
not include: (a) “intent-to-use” trademarks at all times prior to the first use
thereof, whether by the actual use thereof in commerce, the recording of a
statement of use with the United States Patent and Trademark Office or
otherwise, or (b) any Account, Chattel Paper, General Intangible, or Promissory
Note in which Securing Party has any right, title or interest if and to the
extent such Account, Chattel Paper, General Intangible, or Promissory Note
includes a provision containing a restriction on assignment such that the
creation of a security interest in the right, title or interest of Securing
Party therein would be prohibited and would, in and of itself, cause or result
in a default thereunder enabling another person party to such Account, Chattel
Paper, General Intangible, or Promissory Note to enforce any remedy with respect
thereto; provided that the foregoing exclusion shall not apply if (i) such
prohibition has been waived or such other person has otherwise consented to the
creation hereunder of a security interest in such Account, Chattel Paper,
General Intangible, or Promissory Note or (ii) such prohibition would be
rendered ineffective pursuant to Sections 9-406(d), 9-407(a) or 9-408(a) of the
UCC, as applicable and as then in effect in any relevant jurisdiction, or any
other applicable law (including the Bankruptcy Code) or principles of equity;
provided further that immediately upon the ineffectiveness, lapse or termination
of any such provision, the Collateral shall include, and the Securing Party
shall be deemed to have granted a security interest in, all its rights, title
and interests in and to such Account, Chattel Paper, General Intangible, or
Promissory Note as if such provision had never been in effect; and provided
further that the foregoing exclusion shall in no way be construed so as to
limit, impair or otherwise affect the Secured Party’s unconditional continuing
security interest in and to all rights, title and interests of Securing Party in
or to any payment obligations or other rights to receive monies due or to become
due under any such Account, Chattel Paper, General Intangible, or Promissory
Note and in any such monies and other proceeds of such Account, General
Intangible, Contract, Promissory Note or Chattel Paper.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) The following terms shall have the following meanings for purposes of this
Agreement:
 
“Account” means any “Account,” as such term is defined in the UCC now owned or
hereafter acquired by the Securing Party or in which the Securing Party now
holds or hereafter acquires any interest and, in any event, shall include,
without limitation, all accounts receivable, book debts, rights to payment and
other forms of obligations (other than forms of obligations evidenced by Chattel
Paper, Documents or Instruments) now owned or hereafter received or acquired by
or belonging or owing to the Securing Party whether or not arising out of goods
or software sold or services rendered by the Securing Party or from any other
transaction, whether or not the same involves the sale of goods or services by
the Securing Party and all of the Securing Party’s rights in, to and under all
purchase orders or receipts now owned or hereafter acquired by it for goods or
services, and all of the Securing Party’s rights to any goods represented by any
of the foregoing, and all monies due or to become due to the Securing Party
under all purchase orders and contracts for the sale of goods or the performance
of services or both by the Securing Party or in connection with any other
transaction (whether or not yet earned by performance on the part of the
Securing Party), now in existence or hereafter occurring, including, without
limitation, the right to receive the proceeds of said purchase orders and
contracts, and all collateral security and guarantees of any kind given by any
Person with respect to any of the foregoing.
 
“Bankruptcy Code” means Title XI of the United States Code.
 
“Cash” means all cash, money, currency, and liquid funds, wherever held, in
which the Securing Party now or hereafter acquires any right, title, or
interest.
 
“Chattel Paper” means any “Chattel paper,” as such term is defined in the UCC,
now owned or hereafter acquired by the Securing Party or in which the Securing
Party now holds or hereafter acquires any interest.
 
“Contracts” means all contracts (including any customer, vendor, supplier,
service or maintenance contract), leases, licenses, undertakings, purchase
orders, permits, franchise agreements or other agreements (other than any right
evidenced by Chattel Paper, Documents or Instruments), whether in written or
electronic form, in or under which Securing Party now holds or hereafter
acquires any right, title or interest, including, without limitation, with
respect to an Account, any agreement relating to the terms of payment or the
terms of performance thereof.
 
“Deposit Accounts” means any “Deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit, now owned or hereafter acquired by the Securing Party or in which the
Securing Party now holds or hereafter acquires any interest.
 
“Documents” means any “Documents,” as such term is defined in the UCC, now owned
or hereafter acquired by the Securing Party or in which the Securing Party now
holds or hereafter acquires any interest.
 
“Equipment” means any “Equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by the Securing Party or in which the Securing Party now
holds or hereafter acquires any interest and any and all additions, upgrades,
substitutions and replacements of any of the foregoing, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto, now owned or hereafter acquired by the Securing Party or in
which the Securing Party now holds or hereafter acquires interest.
 
“Event of Default” shall have the meaning given that term in the Purchase
Agreement.
 
“Fixtures” means any “Fixtures,” as such term is defined in the UCC, together
with all right, title and interest of the Securing Party in and to all
extensions, improvements, betterments, accessions, renewals, substitutes, and
replacements of, and all additions and appurtenances to any of the foregoing
property, and all conversions of the security constituted thereby, immediately
upon any acquisition or release thereof or any such conversion, as the case may
be, now owned or hereafter acquired by the Securing Party or in which the
Securing Party now holds or hereafter acquires any interest.
 
“General Intangible” means any “General intangible,” as such term is defined in
the UCC, now owned or hereafter acquired by the Securing Party or in which the
Securing Party now holds or hereafter acquires any interest and, in any event,
shall include, without limitation, all right, title and interest that the
Securing Party may now or hereafter have in or under any contracts, rights to
payment, payment intangibles, confidential information, interests in
partnerships, limited liability companies, corporations, joint ventures and
other business associations, permits, goodwill, claims in or under insurance
policies, including unearned premiums and premium adjustments, uncertificated
securities, deposit, checking and other bank accounts, but shall not include any
Intellectual Property (including the right to receive all proceeds and damages
therefrom), rights to receive tax refunds and other payments and rights of
indemnification.
 
 
2

--------------------------------------------------------------------------------

 
 
“Goods” means any “Goods,” as such term is defined in the UCC, now owned or
hereafter acquired by the Securing Party or in which the Securing Party now
holds or hereafter acquires any interest.
 
“Instruments” means any “Instrument,” as such term is defined in the UCC, now
owned or hereafter acquired by the Securing Party or in which the Securing Party
now holds or hereafter acquires any interest.
 
“Intellectual Property” means all patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, licenses and
other similar rights that are necessary or material for use in connection with
the Company’s respective businesses as described in the SEC Reports (as defined
in the Purchase Agreement).
 
“Inventory” means any “Inventory,” as such term is defined in the UCC, now owned
or hereafter acquired by the Securing Party or in which the Securing Party now
holds or hereafter acquires any interest, and, in any event, shall include,
without limitation, all inventory, goods and other personal property that are
held by or on behalf of the Securing Party for sale or lease or are furnished or
are to be furnished under a contract of service or that constitute raw
materials, work in process or materials used or consumed or to be used or
consumed in the Securing Party’s business, or the processing, packaging,
promotion, delivery or shipping of the same, and all finished goods, whether or
not the same is in transit or in the constructive, actual or exclusive
possession of the Securing Party or is held by others for the Securing Party’s
account, including, without limitation, all goods covered by purchase orders and
contracts with suppliers and all goods billed and held by suppliers and all such
property that may be in the possession or custody of any carriers, forwarding
agents, truckers, warehousemen, vendors, selling agents or other Persons.
 
“Investment Property” means any “Investment property,” as such term is defined
in the UCC, and includes certificated securities, uncertificated securities,
money market funds and U.S. Treasury bills or notes, now owned or hereafter
acquired by the Securing Party or in which the Securing Party now holds or
hereafter acquires any interest.
 
“Letter of Credit Right” means any “Letter of credit right,” as such term is
defined in the UCC, now owned or hereafter acquired by the Securing Party or in
which the Securing Party now holds or hereafter acquires any interest, including
any right to payment or performance under any letter of credit.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
any lease in the nature of a security interest, and the filing of any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the UCC or
comparable law of any jurisdiction.
 
“Obligations” shall mean and include all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by the Securing Party to the Secured Party
of every kind and description (whether or not evidenced by any note or
instrument and whether or not for the payment of money), direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter owed by
the Securing Party to the Secured Party, under or in connection with the
Purchase Agreement, the Note and Warrant Purchase Agreement and the Notes,
including without limitation all interest, fees, charges, expenses, attorneys’
fees and accountants’ fees chargeable to the Securing Party or payable by the
Securing Party thereunder.


“Permitted Lien” means: (a) Liens in favor of the Secured Party; (b) any Liens
existing on the date of this Agreement and set forth on Exhibit A attached
hereto; (c) Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings; (d) Liens (i) upon or in any Equipment acquired or held by Securing
Party to secure the purchase price of such Equipment or indebtedness (including
capital leases) incurred solely for the purpose of financing the acquisition of
such Equipment or (ii) existing on such Equipment at the time of its
acquisition, provided that the Lien is confined solely to the Equipment so
acquired, improvements thereon and the Proceeds of such Equipment; (e) leases or
subleases and licenses or sublicenses granted to others in the ordinary course
of the Securing Party’s business; (f) any right, title or interest of a licensor
under a license; (g) Liens arising from judgments, decrees or attachments; (h)
easements, reservations, rights-of-way, restrictions, minor defects or
irregularities in title and other similar Liens affecting real property not
interfering in any material respect with the ordinary conduct of the business of
the Securing Party; (i) Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods; (j) Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of setoff
or similar rights and remedies as to deposit accounts or other funds maintained
with a creditor depository institution; (k) Liens in favor of a depository bank
or a securities intermediary pursuant to such depository bank’s or securities
intermediary’s customary customer account agreement; provided that any such
Liens shall at no time secure any indebtedness or obligations other than
customary fees and charges payable to such depository bank or securities
intermediary; (l) statutory or common law Liens of landlords and carriers,
warehousemen, mechanics, suppliers, materialmen, repairmen and other similar
Liens, arising in the ordinary course of business and securing obligations that
are not yet delinquent or are being contested in good faith by appropriate
proceedings; (m) Liens incurred or deposits made to secure the performance of
tenders, bids, leases, statutory or regulatory obligations, surety and appeal
bonds, government contracts, performance and return-of-money bonds, and other
obligations of like nature, in each case, in the ordinary course of business;
(n) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security; and (o) pledges and deposits securing liability for
reimbursement or indemnification obligations in respect of letters of credit or
bank guarantees for the benefit of landlords.  
 
 
3

--------------------------------------------------------------------------------

 
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).
 
“Proceeds” means “Proceeds,” as such term is defined in the UCC and, in any
event, shall include, without limitation, (a) any and all Accounts, Chattel
Paper, Instruments, cash or other forms of money or currency or other proceeds
payable to the Securing Party from time to time in respect of the Collateral,
(b) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to the Securing Party from time to time with respect to any of the
Collateral, (c) any and all payments (in any form whatsoever) made or due and
payable to the Securing Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any governmental authority (or any Person acting under
color of governmental authority), (d) the proceeds, damages, or recovery based
on any claim of the Securing Party against third parties (i) for past, present
or future infringement of any copyright, patent or patent license or (ii) for
past, present or future infringement or dilution of any trademark or trademark
license or for injury to the goodwill associated with any trademark, trademark
registration or trademark licensed under any trademark license and (e) any and
all other amounts from time to time paid or payable under or in connection with
any of the Collateral.
 
“Receivables” means all of the Securing Party’s Accounts, Instruments,
Documents, Chattel Paper, Supporting Obligations, and letters of credit and
Letter of Credit Rights.
 
“Supporting Obligation” means any “Supporting obligation,” as such term is
defined in the UCC, now owned or hereafter acquired by the Securing Party or in
which the Securing Party now holds or hereafter acquires any interest.
 
“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of Delaware; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, the Secured Party’s Lien on any
Collateral is governed by the Uniform Commercial Code as enacted and in effect
in a jurisdiction other than the State of Delaware, the term “UCC” shall mean
the Uniform Commercial Code as enacted and in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.
 
Unless otherwise defined herein, all capitalized terms used herein and defined
in the Purchase Agreement shall have the respective meaning given to those terms
in the Purchase Agreement, and the terms that are defined in the UCC and used
herein shall have the meanings given to them in the UCC.
 
2. Representations and Warranties. The Securing Party hereby represents and
warrants to the Secured Party that:
 
(a) Ownership of Collateral. The Securing Party is the legal and beneficial
owner of the Collateral (or, in the case of after-acquired Collateral, at the
time the Securing Party acquires rights in the Collateral, will be the legal and
beneficial owner thereof). Except for Permitted Liens, the Securing Party has
rights in or the power to transfer the Collateral free and clear of any Lien,
security interest or encumbrance.
 
(b) Valid Security Interest. The Security Interest granted pursuant to this
Agreement will constitute a valid and continuing perfected security interest in
favor of the Secured Party in the Collateral for which perfection is governed by
the UCC or filing with the United States Copyright Office or United States
Patent and Trademark Office. The Security Interest will be prior to all other
Liens on the Collateral except for Permitted Liens.
 
(c) Organization and Good Standing. The Securing Party has been duly
incorporated, and is validly existing and in good standing, under the laws of
the State of Delaware.
 
(d) Receivables. Each Receivable is genuine and enforceable against the parties
obligated to pay the same free from any right of rescission, defense, setoff or
discount.
 
(e) Insurance. Each insurance policy maintained by the Securing Party is validly
existing and is in full force and effect. The Securing Party is not in default
under the provisions of any insurance policy, and there are no facts which, with
the giving of notice or passage of time (or both), would result in such a
default under any provision of any such insurance policy.
 
(f) Valid Lien. This Agreement is effective to create a valid and continuing
Lien upon the Collateral. All action by the Securing Party necessary or
desirable to protect and perfect such Lien on each item of the Collateral has
been duly taken, to the extent that a security interest in the Collateral can be
perfected under the Code by the filing of a UCC-1 financing statement in the
filing office of the Secretary of State of the State of Delaware.
 
3. Covenants. Unless the Secured Party otherwise consents, Securing Party
covenants and agrees that, from and after the date of this Agreement until the
Obligations are paid in full:
 
(a) Other Liens. The Securing Party will defend the Collateral against the
claims and demands of all persons at any time claiming the same or any interest
therein, except Permitted Liens.
 
(b) Further Documentation. At any time and from time to time, upon the writ-ten
request of the Secured Party, and at the sole expense of the Securing Party, the
Securing Party will promptly and duly authenticate and deliver such further
instruments and documents and take such further action as such Secured Party
determines necessary or desirable for the purpose of obtaining or preserving the
full benefits of this Agreement and of the rights and powers herein granted
including, without limitation, filing any financing or continuation statements
under the UCC in effect with respect to the Liens created hereby. The Securing
Party also hereby authorizes the Secured Party to file any such financing,
amendment or continuation statement without the authentication of the Securing
Party to the extent permitted by applicable law. A reproduction of this
Agreement shall be sufficient as a financing statement (or as an exhibit to a
financing statement on form UCC-1) and for filing in any jurisdiction. Within
five (5) business days following the date hereof, the Securing Party will file
appropriate financing statements on form UCC-1 in the State of Delaware.
 
 
4

--------------------------------------------------------------------------------

 
 
(c) Indemnification. The Securing Party agrees to defend, indemnify and hold
harmless the Secured Party against any and all liabilities, costs and expenses
(including, without limitation, reasonable legal fees and expenses)
(“Liabilities”): (i) with respect to, or resulting from, any delay in paying,
any and all excise, sales or other taxes which may be payable or determined to
be payable with respect to any of the Collateral, excluding any taxes based on
or measured by the net income of the Secured Party, except to the extent the
validity thereof is being contested in good faith and adequate reserves are
being maintained in connection therewith, (ii) with respect to, or resulting
from, any delay in complying with any law, rule, regu-lation or order of any
governmental authority applicable to any of the Collateral, or (iii) in
connection with any of the transactions contemplated by this Agreement, except
in each case for Liabilities directly caused by the gross negligence or willful
misconduct of the Secured Party.
 
(d) Maintenance of Records. The Securing Party will keep and maintain at its own
expense complete and satisfactory records of the Collateral.
 
(e) Inspection Rights. The Secured Party shall have full access during normal
business hours, and upon prior reasonable notice, to all the books,
correspondence and other records of the Securing Party relating to the
Collateral. The Secured Party or its repre-sentative may examine such records
and make photocopies or otherwise take extracts from such records. The Securing
Party agrees to render to the Secured Party, at the Securing Party’s expense,
such clerical and other assistance as such Secured Party may reasonably request
with regard to the exercise of its rights pursuant to this paragraph.
 
(f) Compliance with Laws, etc. The Securing Party (i) will comply in all
material respects with all laws, rules, regulations and orders of any
governmental authority applicable to any part of the Collateral or to the
operation of the Securing Party’s business and (ii) shall not use or permit any
Collateral to be used in violation of any provision of the Purchase Agreement,
the Note and Warrant Purchase Agreement and the Notes, any law, rule or
obligation or order of any governmental authority, or any policy of insurance
covering the Collateral.
 
(g) Payment of Taxes, Etc. The Securing Party will pay promptly when due all
taxes, assessments and governmental charges or levies imposed upon the
Collateral or with respect to any of its income or profits derived from the
Collateral, as well as all claims of any kind (including, without limitation,
claims for labor, materials and supplies) against or with respect to the
Collateral, except to the extent the validity thereof is being contested in good
faith and adequate reserves are being maintained in connection therewith.
 
(h) Limitation on Liens on Collateral. The Securing Party will not create, incur
or permit to exist, will defend the Collateral against, and will take such other
action as is necessary to remove, any Lien or claim on or to the Collateral,
other than Permitted Liens, and will defend the right, title and interest of the
Secured Party in and to any of the Collateral against the claims and demands of
all other persons other than Permitted Liens.
 
(i) Limitations on Dispositions of Collateral. The Securing Party will not sell,
transfer, lease, or otherwise dispose of any of the Collateral, or attempt,
offer or contract to do so, other than in the ordinary course of business.
 
(j) Further Identification of Collateral. The Securing Party will furnish to the
Secured Party from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as such Secured Party may reasonably request, all in detail
reasonably acceptable to such Secured Party.
 
(k) Insurance. The Securing Party shall (i) maintain and keep in force insurance
of the types and in amounts customarily carried from time to time during the
term of this Agreement in its lines of business, including fire, public
liability, property damage and worker’s compensation, such insurance to be
carried with companies and in amounts satisfactory to the Secured Party,
(ii) deliver to the Secured Party from time to time, as the Secured Party may
reasonably request, schedules setting forth all insurance then in effect, and
(iii) deliver to the Secured Party copies of each policy of insurance which
replaces, or evidences the renewal of, each existing policy of insurance at
least 15 days prior to the expiration of such policy. The Secured Party shall be
named as additional insured or additional loss payee, as appropriate, on all
liability and property insurance of the Securing Party and such policies shall
contain such additional endorsements as shall be reasonably required by the
Secured Party.
 
(l) Intellectual Property Matters. The Securing Party shall notify the Secured
Party immediately if it knows or has reason to know (i) that any application or
registration relating to any of its Intellectual Property may become abandoned
or dedicated, or (ii) of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court) regarding the Securing Party’s ownership of any
Intellectual Property.
 
(m) Intellectual Property Applications. In no event shall the Securing Party,
either by itself or through any agent, employee, licensee or designee, file an
application for the registration of any patent, trademark or copyright with the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency without giving the Secured Party prior written
notice thereof, and, upon request of the Secured Party, the Securing Party shall
execute and deliver any and all security documents as such Secured Party may
request to evidence such Secured Party’s Lien on such Intellectual Property and
the general intangibles of the Securing Party relating thereto or represented
thereby. The Securing Party hereby authorizes the Secured Party to amend this
Agreement (without any further action or consent from the Securing Party) to
include any such patent, trademark or copyright as Collateral hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
(n) Intellectual Property Abandonment. The Securing Party shall take all actions
reasonably necessary or requested by the Secured Party to maintain and pursue
each application, to obtain the relevant registration and to maintain the
registration of its Intellectual Property, including the filing of applications
for renewal, affidavits of use, affidavits of noncontestability and opposition
and interference and cancellation proceedings, unless the Secured Party shall
determine that such Intellectual Property is not material to the conduct of its
business.
 
4. Rights with Respect to Collateral
 
(a) Accounts, General Intangibles, etc. Secured Party hereby authorizes Securing
Party to collect any Accounts, Chattel Paper and General Intangibles in which
Secured Party has been granted a security interest hereunder, and Securing Party
agrees to use its best efforts to effect the prompt collection thereof. Secured
Party hereby further authorizes Securying Party to use the proceeds of any such
collections in the conduct of its business in the ordinary course.
 
(b) Deposit Accounts and Securities Accounts. The Secured Party agrees that it
will not send a notice of exclusive control or otherwise exercise control
regarding any of the Securing Party’s Deposit Accounts or Securities Accounts
unless an Event of Default shall have occurred and be continuing.
 
(c) Investment Collateral. With respect to any Collateral consisting of
securities, partnership interest, joint venture interest, investments or the
like (referred to collectively and individually in this Section 4(c) as the
“Investment Collateral”), so long as no Event of Default has occurred and is
continuing (i) Securing Party shall be entitled to exercise any and all voting
and other consensual rights pertaining to the Investment Collateral, or any part
thereof, for any purpose not inconsistent with the terms of this Agreement, the
Purchase Agreement, the Note and Warrant Purchase Agreement or the Notes; and
(ii) Securing Party shall be entitled to receive and to retain and use any and
all dividends and distributions paid in respect of the Investment Collateral.
 
(d) Attorney-In-Fact. Without limiting in any way the responsibility and
obligations of the Securing Party and not as substitute to such obligations, and
without derogating from Section 5 below, the Securing Party hereby appoints the
Secured Party and any officer or agent of the Secured Party, with full power of
substitution, as its attorney-in-fact with full irrevocable power and authority
in the place of the Securing Party and in the name of the Securing Party or its
own name, from time to time in the Secured Party’s discretion so long as an
Event of Default has occurred and is continuing, for the purpose of carrying out
the terms of this Agreement, to take any appropriate action and to authenticate
any instrument which may be necessary or desirable to accomplish the purposes of
this Agreement. Without limiting the foregoing, so long as an Event of Default
has occurred and is continuing, the Secured Party shall have the right, without
notice to, or the consent of, the Securing Party, to do any of the following on
the Securing Party’s behalf:
 
(i) to pay or discharge any taxes or Liens levied or placed on or threatened
against the Collateral;
 
(ii) to direct any party liable for any payment under any of the Collateral to
make payment of any and all amounts due or to become due thereunder directly to
the Secured Party or as the Secured Party directs;
 
(iii) to ask for or demand, collect, and receive payment of and receipt for, any
payments due or to become due at any time in respect of or arising out of any
Collateral;
 
(iv) to commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to enforce any right in respect of
any Collateral;
 
(v) to defend any suit, action or proceeding brought against the Securing Party
with respect to any Collateral;
 
(vi) to settle, compromise or adjust any suit, action or proceeding described in
subsection (v) above and to give such discharges or releases in connection
therewith as the Secured Party may deem appropriate;
 
(vii) to assign any patent right included in the Collateral of the Securing
Party (along with the goodwill of the business to which any such patent right
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Secured Party shall in its sole discretion determine; and
 
(viii) generally, to sell, transfer, pledge and make any agreement with respect
to or otherwise deal with any of the Collateral and to take, at the Secured
Party’s option and the Securing Party’s expense, any actions which the Secured
Party deems necessary to protect, preserve or realize upon the Collateral and
the Secured Party’s Lien on the Collateral and to carry out the intent of this
Agreement, in each case to the same extent as if the Secured Party was the
absolute owner of the Collateral for all purposes.
 
The Securing Party hereby ratifies whatever actions the Secured Party shall
lawfully do or cause to be done in accordance with this Section 4. This power of
attorney shall be a power coupled with an interest and shall be irrevocable.
 
(e) No Duty on the Secured Party’s Part. The powers conferred on the Secured
Party by this Section 4 are solely to protect the Secured Party’s interest in
the Collateral and shall not impose any duty upon it to exercise any such
powers. The Secured Party shall be accountable only for amounts that they
actually received as a result of the exercise of such powers, and no action
taken by the Secured Party or any of its officers, directors, employees or
agents or omitted to be taken by any such Persons pursuant to this Section 4
shall give rise to any defense, counterclaim or offset in favor of Securing
Party or affect any of the Obligations.
 
 
6

--------------------------------------------------------------------------------

 
 
5. Filing Agent.
 
(a) Appointment. The Secured Party hereby appoints any of Michael A. Heller,
Ashok J. Chandrasekhar and Adam M. Klein as agent for filing purposes for the
Secured Party under this Agreement (in such capacity, the “Filing Agent”) to
serve from the date hereof until the termination of this Agreement.
 
(b) Powers and Duties of Filing Agent, Indemnity by the Secured Party. The
Secured Party hereby irrevocably authorizes the Filing Agent to take any action
and to exercise any power in the name of the Secured Party and on its behalf, as
shall be required and as shall be requested by the Securing Party, solely for
the purpose of filing any registration or application at or with any
governmental authority, together with such powers as are reasonably incidental
thereto. Filing Agent may execute any of its duties hereunder by or through
agents or employees and shall be entitled to request and act in reliance upon
the advise of counsel concerning all matters pertaining to its duties hereunder
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance therewith.
 
Neither the Filing Agent nor any of its directors, officers or employees shall
be liable or responsible to the Secured Party or to the Securing Party for any
action taken or omitted to be taken by the Filing Agent or any other such person
hereunder or under any related agreement, instrument or document, except in the
case of gross negligence or willful misconduct on the part of the Filing Agent,
nor shall the Filing Agent or any of its directors, officers or employees be
liable or responsible for (A) the validity, effectiveness, sufficiency,
enforceability or enforcement of the Notes, this Agreement or any instrument or
document delivered hereunder or relating hereto; (B) the title of the Company to
any of the Collateral or the freedom of the Collateral from any prior or other
liens or security interests; (C) the determination, verification or enforcement
of the Company’s compliance with any of the terms and conditions of this
Agreement; (D) the failure by the Company to deliver any instrument or document
required to be delivered pursuant to the terms hereof; or (E) the receipt,
disbursement, waiver, extension or other handling of payments or proceeds made
or received with respect to the Collateral, the servicing of the Collateral or
the enforcement or the collection of any amounts owing with respect to the
Collateral.
 
In the case of this Agreement and the transactions contemplated hereby and any
related document relating to any of the Collateral, the Secured Party agrees to
pay to the Filing Agent, on demand, all fees and all expenses incurred in
connection with the operation and enforcement of this Agreement, the Notes or
any related agreement to the extent that such fees or expenses have not been
paid by the Company. In connection to this Agreement, and each instrument and
document relating to any of the Collateral, the Secured Party and the Securing
Party hereby agree to hold the Filing Agent harmless, and to indemnify the
Filing Agent from and against any and all loss, damage, expense or liability
which may be incurred by the Filing Agent under this Agreement and the
transactions contemplated hereby, unless such liability shall be caused by the
willful misconduct or gross negligence of the Filing Agent; provided, however,
that the Secured Party shall only be required to indemnify the Filing Agent for
up to an amount equal to the amount paid by the Secured Party pursuant to the
Notes issued to the Secured Party.


6. Performance by the Secured Party of the Securing Party’s Obligations. If the
Securing Party fails to per-form or comply with any of its representations,
warranties, covenants or agreements contained in this Agreement and the Secured
Party performs or complies, or otherwise causes performance or compliance, with
such representation, warranty, covenant or agreement in accordance with the
terms of this Agreement, then the reasonable expenses of the Secured Party
incurred in connection with such performance or compliance shall be payable by
the Securing Party to the Secured Party on demand and shall constitute
Obligations secured by this Agreement.
 
7. Remedies. If an Event of Default has occurred and is continuing, the Secured
Party may exercise, in addition to all other rights and remedies granted to it
in this Agreement and in any other instrument or agreement relating to the
Obligations, all rights and remedies of a secured party under the UCC. Without
limiting the foregoing, the Secured Party, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law or expressly required herein) to or upon the Securing
Party or any other person (all of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances exercise any and all of
the following rights and remedies, all of which shall be cumulative and not
mutually exclusive:
 
(a) The Secured Party may declare by written notice to the Company the Notes,
including principal plus any accrued interest and any other amounts owing
thereunder, immediately due and payable;
 
(b)  The Secured Party may collect, receive, appropriate and realize upon any or
all of the Collateral; and/or
 
(c) The Secured Party may sell, lease, assign, give an option or options to
purchase, or otherwise dispose of and deliver any or all of the Collateral (or
contract to do any of the foregoing), in one or more parcels at a public or
private sale or sales, at any exchange, broker’s board or office of the Secured
Party or elsewhere upon such terms and conditions as the Secured Party may deem
advisable, for cash or on credit or for future delivery without assumption of
any credit risk. The Secured Party shall have the right upon any such public
sale or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase all or any part of the Collateral so sold, free of any right
or equity of redemption in the Securing Party, which right or equity is hereby
waived or released.
 
 
7

--------------------------------------------------------------------------------

 
 
8. Application of Proceeds. The Secured Party shall apply the net proceeds of
any collection, recovery, receipt, appropriation, realization, sale or other sum
received or collected by the Secured Party, whether before or after an Event of
Default, on account of the Collateral, after deducting all reasonable expenses
incurred therein or in connection with the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the Secured
Party under this Agreement (including, without limitation, reasonable attorneys’
fees and expenses), to the payment in whole or in part of the Obligations, in
such order as the Secured Party may elect, and only after such application and
after the payment by the Secured Party of any other amount required by any
provision of law. Any remaining surplus shall be paid to the Securing Party
without demand. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least ten days before such sale or other disposition. The
Securing Party shall remain liable for any deficiency if the proceeds of any
sale or other disposition of the Collateral are insufficient to pay the
Obligations and the reasonable fees and disbursements of any attorneys employed
by the Secured Party to collect such deficiency.
 
9. Limitation on Duties Regarding Preservation of Collateral. The Secured
Party’s sole duty with respect to the custody, safekeeping and preservation of
the Collateral, under Section 9207 of the UCC or otherwise, shall be to use
reasonable care in the custody and preservation thereof. Neither the Secured
Party nor any of its respective directors, officers, employees or agents shall
be liable for failure to demand, collect or realize upon all or any part of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of the Securing Party or
otherwise.
 
10. No Waiver; Cumulative Remedies. The Secured Party shall not by any act
(except by a written instrument pursuant to Section 12(a) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default under the Notes or in any breach
of any of the terms and conditions of this Agreement. No failure to exer-cise,
nor any delay in exercising, on the part of the Secured Party, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Secured Party of any right or remedy under this Agreement on any
one occasion shall not be construed as a bar to any right or remedy which the
Secured Party would otherwise have on any subsequent occasion. The rights and
remedies provided in this Agreement are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.
 
11. Termination of Security Interest. Upon satisfaction of the Securing Party’s
Obligations pursuant to the Notes and this Agreement, the security interest
granted herein shall terminate and all rights to the Collateral shall revert to
the Securing Party. Upon any such termination, the Secured Party shall
authenticate and deliver to the Securing Party such documents as the Securing
Party may reasonably request to evidence such termination.
 
12. Miscellaneous.
 
(a) Amendments and Waivers. This Agreement may be amended or terminated and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), with the written
consent of the Company and the Secured Party.
 
(b) Transfer; Successors and Assigns.  The terms and conditions of this
Agreement shall be binding upon the Securing Party and its successors and
assigns, as well as all persons who become bound as a Securing Party to this
Agreement and inure to the benefit of the Secured Party and its successors and
assigns. Nothing in this Agreement, express or implied, is intended to confer
upon any parties other than the parties hereto or their respective successors
and assigns any rights, remedies, obligations or liabilities under or by reason
of this Agreement, except as expressly provided in this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)  Arbitration. Each party agrees that any dispute, controversy, or claim
arising in relation to this Agreement, including with regard to its validity,
invalidity, breach, enforcement or termination, shall be resolved by binding
arbitration in London, England, in accordance with the rules of arbitration
which are in force in the United Kingdom on the date when the notice of
arbitration is submitted. The arbitrability of such dispute, claim or
controversy shall also be determined in such arbitration. Such arbitration
proceeding shall be conducted in the English language before one (1) arbitrator
agreed to by the parties. Both the foregoing agreement of the parties to
arbitrate any and all such disputes, claims and controversies, and the results,
determinations, findings, judgments and/or awards rendered through any such
arbitration shall be final and binding on the parties hereto and may be
specifically enforced by legal proceedings.
 
(d) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. Either or all parties may execute this Agreement by
facsimile signature or scanned signature in PDF format, and any such facsimile
signature or scanned signature, if identified, legible and complete, shall be
deemed an original signature and each of the parties is hereby authorized to
rely thereon.
 
(e) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
(f) Notices. All notices and other communications made pursuant to this
Agreement shall be in writing and shall be conclusively deemed to have been duly
given:
 
 
(i) in the case of hand delivery to the address set forth below, on the next
Business Day after delivery;
 
(ii) in the case of delivery by an internationally recognized overnight courier
to the address set forth below, freight prepaid, on the next Business Day after
delivery and signed receipt by the recipient; and
 
(iii) in the case of a notice sent by facsimile transmission to the number and
addressed as set forth below, on the next Business Day after delivery, if
receipt of such facsimile transmission is confirmed.
 
For all notices given pursuant to one of the methods listed above, a copy of the
notice should also be sent by email to the email address set forth below.


Contact details:
 
If to the Secured Party:
 
 
9

--------------------------------------------------------------------------------

 


Address for notices being delivered by hand/courier: 


c/o Inventages Whealth Management Inc.
Winterbotham Place, Marlborough & Queen Streets
P. O. Box N-3026
Nassau, The Bahamas, Attn: Dr. Gunnar Weikert


Always with a copy to: IVC SA, Route de Coppet 26A, 1291 - Commugny,
Switzerland, Attn: Dr. Bogdan von Rueckmann


Always with a copy to:  weikert@inventages.com and portfolio@inventages.com


Number for notices being delivered by facsimile transmission:


To: IVC SA, Attn: Dr. Bogdan von Rueckmann, at: +41 21 823 0001


Always with a copy to: weikert@inventages.com and portfolio@inventages.com 


If to the Company:  


Address for notices being delivered by hand/courier:


Organic To Go Food Corporation
3317 Third Avenue South
Seattle, Washington 98134
Attn: Chief Financial Officer


Always with a copy to:


Loeb & Loeb LLP
10100 Santa Monica Boulevard
Suite 2200
Los Angeles, California 90067
Attention: Lawrence Venick, Esq.


Number for notices being delivered by facsimile transmission:


To: Organic To Go Food Corporation, Attn: Chief Financial Officer, at: +1 206
299 3707


Always with a copy to: Loeb & Loeb LLP, Attn: Lawrence Venick, Esq, at: +1 310
282 2200
 
 
10

--------------------------------------------------------------------------------

 
 
A party may change or supplement the contact details for service of any notice
pursuant to this Agreement, or designate additional addresses, facsimile numbers
and email addresses for the purposes of this Section 8(h) by giving the other
parties written notice of the new contact details in the manner set forth above.
 
(g) Payments Free of Taxes, Etc. All payments made by the Securing Party under
this Agreement shall be made by the Securing Party free and clear of and without
deduction for any and all present and future taxes, levies, charges, deductions
and withholdings excluding any taxes based on or measured by the net income of
the Secured Party. In addition, the Securing Party shall pay upon demand any
stamp or other taxes, levies or charges of any jurisdiction with respect to the
execution, delivery, registration, performance and enforcement of this
Agreement. Upon request by the Secured Party, the Securing Party shall furnish
evidence satisfactory to such Secured Party that all requisite authorizations
and approvals by, and notices to and filings with, governmental authorities and
regulatory bodies have been obtained and made and that all requisite taxes,
levies and charges have been paid except to the extent the validity thereof is
being contested in good faith and adequate reserves are being maintained in
connection therewith.
 
(h) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.
 
(i) Entire Agreement. This Agreement, and the documents referred to herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof.
 
(j) Confidentiality. The Secured Party agrees to use the same degree of care as
Secured Party uses to protect its own confidential information to keep
confidential any information furnished to such Secured Party pursuant to the
Purchase Agreement, the Note and Warrant Purchase Agreement, the Notes or this
Agreement that the Company identifies as being confidential or proprietary (so
long as such information is not in the public domain), except that the Secured
Party may disclose such proprietary or confidential information (i) to any
partner, subsidiary or parent of such Secured Party as long as such partner,
subsidiary or parent is advised of and agrees or has agreed to be bound by the
confidentiality provisions of this Section 11(j) or comparable restrictions;
(ii) at such time as it enters the public domain through no fault of such
Secured Party; (iii) that is communicated to it free of any obligation of
confidentiality; (iv) that is developed by such Secured Party or its agents
independently of and without reference to any confidential information
communicated by the Company; or (v) as required by applicable law.
 
(k) Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to the conflicts of law
provisions of the State of California or of any other state.
 
[Signature Page Follows]
 
 
11

--------------------------------------------------------------------------------

 

The Securing Party and the Secured Party have caused this Agreement to be duly
executed and delivered as of the date first above written.
 

 
ORGANIC TO GO FOOD CORPORATION
a Delaware corporation
 
By: _________________________________
Name: Jason Brown
Title: Chief Executive Officer
 
 
W.HEALTH L.P.
 
By: _________________________________
Dr. Gunnar Weikert
Director, Inventages Whealth Management, Inc., as General Partner of W.Health
L.P.


By: __________________________________
Dr. Wolfgang Reichenberger
Director, Inventages Whealth Management, Inc., as General Partner of W.Health
L.P.

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
List of Existing Liens
 
 
 

--------------------------------------------------------------------------------

 
 